Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I hereby consent to the use in this Amendment No.1 to the Registration Statement of Omagine, Inc. on Form S-1 [Commission File No. 333-183852] of my report dated April 1, 2013, appearing in the Prospectus, which is part of Post-Effective Amendment No. 1 to this Registration Statement. I also consent to the reference to the firm under the heading “Experts” in such Prospectus. /s/ Michael T. Studer CPA P.C . Michael T. Studer CPA P.C. Freeport, New York August 12, 2013
